Citation Nr: 1033161	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  05-02 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter




ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1941 to 
September 1945.  He died in July 2003.  The appellant is his 
widow.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which in pertinent part denied the 
appellant's claim of service connection for the cause of the 
Veteran's death.  The Board denied the claimant's appeal in March 
2007.

In March 2008, the Veteran's representative and VA's General 
Counsel filed a Joint Motion with the United States Court of 
Appeals for Veterans Claims (Court) to vacate the Board's 
decision and remand the case.  The Court granted the motion in 
March 2008.  The basis for the motion included VA's failure to 
provide the appellant with a hearing before a Veterans Law Judge.  

The Board subsequently remanded the case in August 2008, and a 
hearing was thereafter held.  The Board remanded again in 
December 2008.  Among the actions sought in the December 2008 
remand was the issuance of a statement of the case on the 
question of entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1151.  This was done by the 
RO in August 2010.  The case was returned to the Board one week 
after the statement of the case was issued, so it cannot be 
discerned from the record made available to the Board whether 
there has been a substantive appeal filed with respect to the 
§ 1151 claim.  Because none is evident, the Board will not 
address this issue.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran served on active duty from December 1941 to 
September 1945.  

2.  The Veteran died in July 2003.  The immediate cause of death 
was pneumonia, with dementia identified as a condition that led 
to the immediate cause of death.  

3.  At the time of his death, the Veteran was service connected 
for otitis media with bilateral defective hearing and tinnitus, 
which was rated 100 percent disabling; and for trichophytosis 
tinea of the feet, which was rated noncompensably disabling.

4.  The Veteran's pneumonia and dementia were not related to his 
military service.

5.  No disability linked to service substantially or materially 
contributed to the Veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

In this respect, through October 2003, January 2005, January 
2006, and March 2009 notice letters, the appellant received 
notice of the information and evidence needed to substantiate her 
claim.  Thereafter, the appellant was afforded the opportunity to 
respond.  Hence, the Board finds that the appellant has been 
afforded ample opportunity to submit information and/or evidence 
needed to substantiate her claim.  

The Board also finds that the October 2003, January 2005, January 
2006, and March 2009 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what evidence, 
if any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the 
RO also notified the appellant that VA was required to make 
reasonable efforts to obtain medical records, employment records, 
or records from other Federal agencies.  The RO also requested 
that the appellant identify any medical providers from whom she 
wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 
30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the 
prior requirement that VA specifically ask the claimant to 
provide any pertinent evidence in his possession).  These 
requirements were met by the aforementioned October 2003, January 
2005, January 2006, and March 2009 letters.

The Board notes that although notice regarding an award of an 
effective date was not provided, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), the Board does not now have such 
an issue before it.  Consequently, a remand for additional 
notification on an effective date is not necessary.  The Board 
notes that "the appellant [was] provided the content-complying 
notice to which [s]he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

A decision issued by the United States Court of Appeals for 
Veterans Claims (Court) in Hupp v. Nicholson, 21 Vet. App. 342 
(2007), held that when adjudicating a claim for Dependency and 
Indemnity Compensation (DIC), VA notice to the appellant must 
include:  (1) a statement of the conditions, if any, for which a 
Veteran was service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Here, at the time of his death, the Veteran 
was service connected for otitis media with bilateral defective 
hearing and tinnitus and for trichophytosis tinea of the feet.  
The appellant was put on notice of the evidence required to 
substantiate a DIC claim based on service connected conditions 
via the March 2009 letter and was afforded the opportunity to 
respond before her claim was re-adjudicated in a November 2009 
supplemental statement of the case.  

The Board also points out that there is no indication whatsoever 
that any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  The Veteran's 
service treatment records and relevant post-service medical 
records have been obtained and associated with the claims file.  
The appellant has additionally submitted the Veteran's death 
certificate and a letter from the Veteran's private treatment 
provider in support of her claim.  VA has obtained a medical 
opinion from a VA physician concerning the appellant's contention 
that her husband's hearing loss contributed to his death.  To 
that end, when VA undertakes to obtain a VA opinion, it must 
ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As noted below, the Board finds that the 
VA opinion obtained in this case is adequate, as it is predicated 
on consideration of the service treatment records and post-
service private medical records in the Veteran's claims file.  
The opinion report shows consideration of all pertinent evidence 
of record, to include the Veteran's private treatment records and 
the statements of the appellant, and provides a rationale for the 
opinion stated, relying on and citing to the records reviewed.  
In addition, the appellant and her representative have both 
submitted written argument, and the appellant testified before 
the undersigned Veterans Law Judge at a hearing in October 2008.  
Neither the appellant nor her representative has alleged that 
there are any outstanding records probative of the claim on 
appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has complied 
with all duties to notify and assist required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  

II. Analysis

The Veteran died in July 2003.  According to his death 
certificate, the immediate cause of death was pneumonia, with 
dementia identified as a condition that led to the immediate 
cause of death.  At the time of his death, the Veteran was 
service connected for otitis media with bilateral defective 
hearing and tinnitus, rated as 100 percent disabling, and for 
trichophytosis tinea of the feet, rated as noncompensably 
disabling.  The appellant contends that the Veteran's death 
should be service connected because she claims that his service-
connected hearing loss "robbed him of his ... will to live" and 
made it difficult for him to communicate with his care providers, 
rendering his medical treatment less effective.   

A surviving spouse of a qualifying Veteran who died of a service-
connected disability is entitled to receive Dependency and 
Indemnity Compensation benefits. 38 U.S.C.A. § 1310 (West 2002 
and Supp. 2010); 38 C.F.R. § 3.312 (2009).  In order to establish 
service connection for the cause of the Veteran's death, the 
evidence must show that a disability incurred in or aggravated by 
active service was either the principal or contributory cause of 
death.  Id.  To constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to the 
cause of death.  38 C.F.R. § 3.312(b) (2009).  To be a 
contributory cause of death, the evidence must show that the 
service-connected disability contributed substantially or 
materially to the cause of death, or that there was a causal 
relationship between the service-connected disability and the 
Veteran's death.  38 C.F.R. § 3.312(c) (2009).  In effect, the 
service-connected disability, to be a contributory cause of 
death, must be shown to have aided or lent assistance to the 
cause of death, combined with the principal cause of death.  Id.  
It is not sufficient to show that it casually shared in producing 
death; instead, a causal relationship must be shown.  Id.

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any injury or disease diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service connection 
requires:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay testimony, of 
in-service incurrence or aggravation of an injury or disease; and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  In addition, certain chronic diseases, 
such as organic diseases of the nervous system, may be presumed 
to have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of separation 
from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2009).

Here, a review of the Veteran's service treatment records does 
not reflect findings or treatment for pneumonia or dementia at 
any time during service.  In particular, in the Veteran's 
September 1945 report of physical examination pursuant to his 
release from active duty, his lungs were found to be normal, with 
a negative chest X-ray.  Post-service medical evidence reflects a 
December 1998 private treatment record in which the Veteran was 
diagnosed with Alzheimer's disease-more than 50 years after he 
left active duty.  There are no medical records from the 
intervening years to indicate that the Veteran developed dementia 
during service or at any point before the 1998 diagnosis.  He is 
thus not entitled to a presumption of service connection for 
dementia as an organic disease of the nervous system, which 
requires that the disease be manifested to a compensable degree 
within one year of discharge from active duty.  38 C.F.R. 
§§ 3.307(a) and 309(a).

Post-service private and VA medical records submitted by the 
appellant reflect the December 1998 diagnosis of Alzheimer's 
disease and document the Veteran's treatment for Alzheimer's and 
dementia up to the time of his death.  Treatment records also 
reflect that the Veteran was treated in 2003 for pneumonia, which 
eventually caused his death in July 2003.  Records from the 
Veteran's treating physicians reflect that the Veteran had no 
significant past medical history relating to his dementia or 
pneumonia.  The Veteran's death certificate indicates that the 
immediate cause of death was pneumonia, with dementia identified 
as a condition that led to the immediate cause of death.  

Relevant post-service medical evidence associated with the claims 
file reflects a January 2004 letter from the Veteran's private 
treating physician.  In that letter, the private physician noted 
that the Veteran's health had declined in the years leading up to 
his death.  The physician stated that the Veteran's decline 
"began with increasing difficulty with hearing and then in the 
last four to five years his overall health had significantly 
declined."  The physician further noted that the Veteran's 
health eventually deteriorated to the point where he required 
constant care.  He concluded that the Veteran died "due to his 
progressive medical decline and medical problems and advanced 
age."

Pursuant to the Board's December 2008 remand, the RO obtained a 
VA etiological opinion.  The opinion reflects the physician's 
consideration of the Veteran's claims file and medical history.  
In his opinion, the physician acknowledged that the Veteran was 
service connected for hearing loss, rated as 100 percent 
disabling, as well as for a noncompensably disabling skin 
condition of the feet.  The physician further noted that, at the 
time of his death, the Veteran carried diagnoses of dementia and 
a history of cerebrovascular accident as well as multiple other 
disabilities.  Upon reviewing the Veteran's medical records, the 
examiner concluded that the Veteran had received "excellent 
medical care ... professionally from physicians and hospitals."  
He acknowledged further that the Veteran's death was caused by 
pneumonia, with dementia as a contributing factor.  The examiner 
concluded that the Veteran's hearing loss and trichophytosis 
tinea of the feet were not contributory causes to his death, 
noting that neither disability bears any etiological relationship 
to either pneumonia or dementia.  In his reasoning, the physician 
further pointed to the letter submitted by the Veteran's private 
physician in January 2004, which attributed the Veteran's death 
to his gradual medical decline, not to his hearing loss.  The 
examiner acknowledged that, as he aged, the Veteran's hearing had 
deteriorated but noted that his dementia was not etiologically 
related to his hearing loss; it merely developed at the same time 
as the Veteran's overall health worsened.  The examiner 
specifically found that the Veteran had had excellent medical 
care, including at the end of his life.  

In addition, the appellant has submitted multiple written 
statements to VA and has testified before the undersigned 
Veterans Law Judge at a hearing in October 2008.  In a November 
2005 statement, the appellant contended that the Veteran's 
hearing loss made it difficult for him to understand medical 
direction and "robbed him of the ... will to live" because it 
rendered him unable to understand others who were trying to 
communicate with him.  The appellant also stated at her October 
2008 hearing that the Veteran's service-connected hearing loss 
prevented him from being able to communicate with treatment 
providers, which she contended helped to bring about his death.  

Upon consideration of the above evidence, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the Veteran's 
death.  The Board concludes in particular that there is no 
persuasive medical evidence relating the Veteran's fatal disease 
process to service.  Having extensively reviewed the Veteran's 
medical records, including the letter submitted by his private 
physician in January 2004, the VA examiner gave as his expert 
medical opinion that it was not at least as likely as not that 
the Veteran's pneumonia or dementia was etiologically related to 
his military service or to his service-connected bilateral 
defective hearing with tinnitus.  (There is no indication in the 
record, and the appellant has not contended, that the Veteran's 
trichophytosis tinea of the feet or otitis media was in any way 
related to his death.)  In so finding, the VA examiner 
acknowledged the Veteran's profound hearing loss and provided a 
clear analysis of why that disability was not related to his 
development of dementia, or to his contracting the pneumonia that 
brought about his death.  The Board finds persuasive the lack of 
any in-service diagnosis or treatment for dementia or pneumonia.  
Additionally, there is no showing of dementia within a year of 
the Veteran's separation from service.  

The Board acknowledges that the appellant submitted a letter from 
the Veteran's private treating physician addressing the causes of 
the Veteran's death, which he attributed to his general medical 
decline, including his bilateral hearing loss.  The appellant has 
also stated, in multiple written submissions to VA and at her 
October 2008 hearing before the undersigned Veterans Law Judge, 
that she believes the Veteran's profound hearing loss directly 
contributed to his death.  In this regard, the Board notes that 
in order for the appellant's claim of service connection for the 
cause of the Veteran's death to be granted, the record would have 
to contain competent evidence linking a disease process that 
caused or contributed to his death to his military service or to 
service-connected disability.  The private physician's letter 
submitted by the appellant, however, does not offer an opinion as 
to any link between the Veteran's service-connected hearing loss 
and the dementia or pneumonia that caused his death.  Rather, the 
opinion merely states that, as the Veteran was experiencing 
deterioration in his hearing acuity, he was also experiencing a 
decline in his overall health, including the dementia that 
ultimately led to his death.  The Board thus finds that the 
January 2004 private physician's statement does not provide the 
link.

The January 2004 physician indicated that the Veteran had become 
increasingly debilitated, which debility began with increased 
difficulty hearing.  He followed this statement with the comment 
that in the last four to five years the Veteran's overall health 
significantly declined.  He did not say, however, that the 
Veteran's hearing loss was related to his fatal pneumonia or 
dementia, or that the significant decline noticed toward the end 
of the Veteran's life was caused or made worse by hearing loss.  
(VA had recognized that the Veteran was totally disabled because 
of hearing loss, which no doubt severely affected him, but this 
opinion does not address the salient question before the Board-
whether the hearing loss contributed to his demise.  Being 
significantly debilitated by hearing loss, as the January 2004 
physician noted, does not also mean that the hearing loss led to 
or made worse other disease processes, such as dementia.)  This 
private opinion is thus less persuasive than the VA opinion of 
record.

Relevant law and regulations do not provide for the grant of 
service connection, including for the cause of death, in the 
absence of persuasive evidence linking the disability or death to 
service.  The Board is thus satisfied that the VA examiner's 
opinion, issued in October 2009, is adequate for deciding this 
appeal.

The Board has considered the appellant's contentions that the 
Veteran's service-connected bilateral defective hearing 
contributed to his death by lessening his "will to live" and 
causing him difficulty in communicating with his treatment 
providers.  However, as a layperson, the appellant is not 
competent to give a medical opinion.  Thus, while the appellant 
is competent to report symptoms observable to a layperson, such 
as pain; a diagnosis that is later confirmed by clinical 
findings; or a contemporary diagnosis, she is not competent to 
independently opine as to the specific etiology of a condition.  
See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, 
lay assertions of medical diagnosis or etiology cannot constitute 
evidence upon which to grant the claim for service connection.  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Thus, the 
appellant assertions as to the cause of her husband's death have 
no probative value.  

For all the foregoing reasons, the claim of service connection 
for the cause of the Veteran's death must be denied.  In reaching 
this conclusion, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


